Ethridge, J.,
dissenting:
The theory of Brownlee’s case is that defendant’s truck was on the south or eastbound lane of the highway at the time of the collision. In my opinion, there was *308no “substantially dependable evidence” to support this claim. The scintilla of evidence rule is not recognized in this state, and verdicts must be based upon substantial evidence which is reasonably believable. Yazoo and M. V. R. R. Co. v. Lamensdorf, 180 Miss. 426, 450, 177 So. 50, 178 So. 80 (1938).
The evidence does not support plaintiff’s theory of the case. His main reliance is upon an assertion that about half of the Byrd car, before the accident, was parked on the highway in the north or westbound lane; the truck necessarily had to drive around it and over the center line in order to pass the Byrd vehicle; and the collision occurred at that point. To find a jury issue on this alleged fact would require reliance upon conjecture and surmise. The only living eyewitness, Manning, the truck driver, said the Byrd car came up after the accident, and was not there before it. All four living occupants of the Byrd car confirmed his testimony. Driving west, they saw at a distance fumes rising from the overturned truck, and drove up to help those injured. A jury has no right to disregard uncontradicted testimony of witnesses, who are not impeached either by direct or circumstantial evidence. Ryals v. Douglas, 205 Miss. 695, 39 So. 2d 311 (1949). The testimony of the Byrd group was not impeached. The majority opinion refers to a slight conflict in the evidence as to whether Byrd’s car had a flat tire, but this is not on the key issue, namely, whether the Byrd vehicle was parked in that manner before the collision. All of the substantially believable evidence indicates that it was not.
On this point plaintiff must rely solely upon the testimony of his witness, Major Brownlee, a cousin of deceased, who said that, when he arrived, the Byrd car was parked partly on the highway east of the point of collision, with its right front wheel jacked up.' Of course he knew nothing about the facts at the time of the collision. Nor did he know how long after it he arrived. *309Mrs. Sowell, one of the occupants of the Byrd car, said he got there about five minutes after them, and they necessarily arrived, according to the -uncontradicted evidence, several minutes after the collision.
Accepting Major’s testimony as true, it would he the merest surmise and conjecture that the Byrd automobile was parked partly on the highway before the collision. The fact that it was jacked up eight to ten minutes after that would not justify an inference that it was there before the accident, particularly when Brownlee is contradicted by the unimpeached testimony of the four passengers in the Byrd car, and the truck driver. The majority opinion says the testimony of the occupants of the Byrd car (that they did not arrive until after the accident) “merely presented a conflict” with the testimony of Major Brownlee.
The significant fact is that Major did not have any knowledge of when the Byrd car got there, because he drove up five to ten minutes after the collision. Byrd had been present for several minutes. A decision that Major’s testimony made an issue for the jury as to the location of the Byrd vehicle before the accident is not warranted because first, it is contrary to the established rule that the unimpeached testimony of credible witnesses must be accepted by the trier of fact, and, second, it must necessarily be based on surmise, conjecture, and a possibility, rather than a reasonable probability.
All of the witnesses, including the three for plaintiff, testified that, after the collision, Brownlee’s automobile was about one-third to one-half over on the north or wrong side of the highway. This uncontradicted fact must be considered when the testimony of Smith, for plaintiff, is analyzed. Smith said he observed truck tracks which ran across the radiator and windshield of the car. Since Brownlee’s vehicle was on the wrong side of the road at the time of the collision, according to the uncontradicted evidence, and since- the rear tandem *310wheels of the truck were knocked almost “completely loose”, Manning’s testimony that the car drove under the left rear, tandem wheels of his truck and knocked it in the air is entirely consistent. When he saw Brown-lee’s car coming over on his side, he drove the truck to the right and was substantially off the highway and was almost stopped at the moment of impact. Smith was the only witness who saw any tracks. His statement that he saw them in the center of the road does not identify them as belonging to defendant’s truck, and, even if it did, their position would be consistent with Manning’s uncontradicted evidence that the car drove across the line and under the left rear wheels of the truck, knocking them in the air.
The majority opinion states that the truck driver admitted that he did not put on his brakes, sound his horn, or “do anything” except to try to avoid Brown-lee’s car. The record reflects that he said he did not remember whether he slid his tires or sounded his horn, but he promptly began slowing down and moving to the right, and was almost stopped at the time of collision. This is uncontradicted.
In summary, this case is being remanded for a jury trial where the evidence as to negligence of defendant is, in my opinion, purely conjectural and speculative. Brownlee’s evidence presents a possibility but not any reasonable probability, and on a new trial the controlling opinion authorizes the jury to disregard the unimpeach-ed testimony of the four occupants of the Byrd car, contrary to the. established rule, and to disregard the testimony of the truck driver, who was the only eye witness and whose testimony is not contradicted in any material particulars. Accordingly, I believe the trial judge was correct in giving a peremptory instruction for the defendant, and holding there was no issue of fact for the jury.
Kyle and Gillespie, JJ., join in this dissent.